Citation Nr: 0803535	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to PTSD.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to an initial rating greater than 30 percent 
for PTSD.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a bilateral leg 
disability.

8.  Entitlement to service connection for a bilateral knee 
disability.

9.  Entitlement to service connection for a bilateral feet 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

The skin, PTSD, tinnitus, bilateral legs, bilateral knees and 
bilateral feet issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.






FINDINGS OF FACT

1.  The veteran currently has heart conditions, to include 
CAD, but there is no competent evidence that shows a causal 
link between his condition and his service-connected PTSD or 
any other incident of service; CAD did not manifest within 
one year of service separation.

2.  The veteran currently has hypertension, but there is no 
competent evidence that shows a causal link between his 
condition and his service-connected PTSD or any other 
incident of service; hypertension did not manifest within one 
year of service separation.

3.  The veteran currently has GERD, but there is no competent 
evidence that shows a causal link between his condition and 
his service-connected PTSD or any other incident of service.


CONCLUSIONS OF LAW

1.  The veteran's CAD is not due to or the result of his 
service-connected PTSD or any other incident of service, nor 
may it be presumed to have been incurred therein, and, 
therefore, service connection is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, and 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The veteran's hypertension is not due to or the result of 
his service-connected PTSD or any other incident of service, 
nor may it be presumed to have been incurred therein, and, 
therefore, service connection is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, and 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§3.303, 3.307, 3.309, 3.310 (2007).

3.  The veteran's GERD is not due to or the result of his 
service-connected PTSD or any other incident of service and, 
therefore, service connection is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, and 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in June 2004, July 2005 and March 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The July 2005 letter 
further informed the veteran of the necessary information and 
evidence needed specifically to substantiate secondary 
service-connection claims as well as informing him to provide 
any relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The March 2006 letter instructed the veteran on how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  Regrettably, the veteran's service medical 
records were largely unavailable due to a fire related 
incident.  Attempts to build the file from other sources were 
exhausted and any further attempts would be futile.  VA and 
private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain 
opinions as to whether his heart conditions or GERD can be 
attributed to his service-connected PTSD.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for CAD or hypertension may be established based 
on a legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the veteran's heart 
conditions are decades after service.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury. See 38 
C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

That is, secondary service connection may be established by a 
showing that a service-connected condition caused the 
condition or aggravated the condition beyond the natural 
progression of the disease.  See 38 U.S.C. § 5103A(d) (2002); 
38 C.F.R. § 3.310(a)(2)(b) (stating that service connection 
on a secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  

The veteran alleges that his CAD, hypertension and GERD are 
all a result of the anxiety, medications and other 
manifestations of his service-connected PTSD.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Regrettably, the veteran's service medical records are 
largely unavailable due to a fire-related incident.  Where 
"service medical records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

The salvageable records include his induction and separation 
examination and hospitalization records indicating the 
veteran was hospitalized from June 1944 to August 1944, 
although the records do not specify for what condition.  The 
induction and separation examinations, moreover, are silent 
as to any heart or stomach abnormalities.  The Board notes, 
the veteran does not allege his heart and stomach conditions 
began in service.  Rather he believes these conditions are 
secondary to the manifestations of his PTSD.

After service, the veteran was diagnosed with heart disease 
in 1992 and underwent a 5-vessel coronary bypass.  His 
hypertension and stomach problems, to include bleeding 
ulcers, date back to the 1970s.  His medical history 
indicates continuous and serious treatment for his heart and 
stomach conditions, but all of which were first diagnosed at 
least three decades after service.

The veteran is service-connected for PTSD due to various 
combat-related experiences in World War II.  As such, the 
veteran was afforded appropriate VA examinations in December 
2004 to ascertain whether any of his conditions can be 
attributed to his PTSD. 

In regard to his heart disease, the examiner diagnosed the 
veteran with CAD, hypertension, anticoagulation and previous 
5-vessel coronary bypass grafting opining that, "PTSD does 
not cause a host of diseases, and it certainly cannot cause 
specific coronary disease because there is no relationship 
between PTSD causing any vascular disease.  Therefore, this 
veteran's PTSD did not cause his heart disease."  Similarly, 
the examiner evaluating the veteran's hypertension opined 
that, "the current medical literature states there is no 
relationship between PTSD specifically causing hypertension.  
Therefore, this veteran's hypertension is not secondary to 
his PTSD."  The examiner continued to list the veteran's 
various risk factors that were not service-related.  

In regard to the veteran's GERD, the examiner found the 
veteran to have GERD and ongoing dyspepsia, but again, 
unrelated to his PTSD. The examiner further noted that the 
veteran could not explain how he felt the two were related.  
Indeed, the veteran indicated to the veteran that while his 
PTSD symptoms keep him up late at nights, these 
manifestations do not cause any stomach problems. 

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

The Board has considered the veteran's statements.  Although 
the veteran believes that his conditions are causally related 
to his PTSD, he is a layman and has no competence to offer a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Regrettably, no doctor has ever opined that any of 
his conditions are related to his PTSD or any remote incident 
in service.  Indeed there is medical evidence to the 
contrary.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for CAD, claimed as 
secondary to PTSD, is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to PTSD, is denied.

Entitlement to service connection for GERD, claimed as 
secondary to PTSD, is denied.


REMAND

The veteran alleges he was hospitalized for over a month for 
"jungle rot" and sores "the size of silver dollars" while 
stationed in India on or around July 1944.  In support of his 
claim he also submitted a December 2005 statement from a 
fellow serviceman confirming the hospitalization for "jungle 
rot" on the veteran's legs and feet. 

As explained above, the veteran's service medical records are 
largely unavailable due to a fire-related incident.  Again, 
this creates a heightened duty on the Board to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The salvaged records include hospitalization notes indicating 
the veteran was hospitalized from June 1944 to August 1944.  
The records do not specify the treatment received or any 
diagnoses rendered, but it is confirmation that the veteran 
was hospitalized for a considerably lengthy period of time.  

After service, his medical records show treatment for various 
skin conditions, to include lesions and skin cancer, as early 
as 1977, over three decades after service.

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  That is, the veteran's and 
fellow serviceman's recollections of his skin condition in-
service and thereafter are capable of lay observation and, 
therefore, are credible regardless of medical evidence.

In light of Buchanan, the veteran's statements, the fellow 
serviceman's statement, the service medical records 
indicative of a two month hospital stay in 1944 (the same 
time of the alleged jungle rot treatment) and the post-
service skin diagnoses, the Board finds a VA examination is 
warranted to ascertain whether his current conditions could 
be related to his in-service skin treatment.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

PTSD, Tinnitus, Bilateral Legs, Bilateral Knees and Bilateral 
Feet

A November 2004 rating decision, in pertinent part, granted a 
claim for service connection for PTSD, assigning an initial 
rating of 30 percent, and denied claims for service 
connection for tinnitus, bilateral leg disability, bilateral 
knee disability and bilateral feet disability.  The veteran 
submitted a timely notice of disagreement (NOD) in December 
2004 for, among other things, these issues. 

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
dermatological examination for his claimed 
skin condition.  The physician should provide 
an opinion as to whether it is at least as 
likely as not that any current skin condition 
is related to the veteran's in-service 1944 
treatment for "jungle rot" as described by 
the veteran and his fellow serviceman and in 
light of service medical records indicative of 
a two month hospitalization from June 1944 to 
August 1944.  The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to speculation 
resolving any conflicting medical opinions 
rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  The RO should then readjudicate the 
veteran's skin condition claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

3.  Provide the veteran and his 
representative a statement of the case as to 
the issues of entitlement to an initial 
rating greater than 30 percent for post-
traumatic stress disorder (PTSD), 
entitlement to service connection for 
tinnitus, bilateral leg disability, 
bilateral knee disability and bilateral feet 
disability.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  If 
a timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


